--------------------------------------------------------------------------------

Exhibit 10.1



SEVERANCE AND CHANGE IN CONTROL PROTECTION AGREEMENT
THIS SEVERANCE AND CHANGE IN CONTROL PROTECTION AGREEMENT (this "Agreement") is
made and entered into as of the 25th day of July, 2017 by and between
CalAtlantic Group, Inc., a Delaware corporation (the "Company") and [EXECUTIVE]
(the "Executive").
WHEREAS, the Executive has made and is expected to make a major contribution to
the profitability, growth and financial strength of the Company;
WHEREAS, the Company considers the continued availability of the Executive's
services, managerial skills and business experience to be in the best interest
of the Company and its stockholders and desires to assure the continued services
of the Executive on behalf of the Company;
WHEREAS, the Executive is willing to remain in the employ of the Employer upon
the understanding that the Employer will provide him or her with income security
and health benefits in accordance with the terms and conditions contained in
this Agreement; and
WHEREAS, the Executive and the Company desire to replace and supersede any
existing severance and/or change in control agreement between the Executive and
the Company (or any predecessor) with this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:
1. Definitions. Whenever the following terms are used in this Agreement, they
shall have the meaning specified below unless the context clearly indicates to
the contrary:
1.01    "Annual Compensation Amount" shall mean the sum of (i) the Executive's
annual base salary for the year in which the Date of Termination occurs
(ignoring for this purpose any reduction that would constitute grounds for a
Good Reason resignation), and (ii) the Bonus Amount.
1.02    "Board" shall mean the Board of Directors of the Company.
1.03    "Bonus Amount" shall mean (i) if Section 3.01 applies, the Executive's
actual annual cash bonus earned by the Executive for the calendar year
immediately preceding the calendar year in which the Date of Termination occurs
or (ii) if Section 3.02 applies, the Executive's target annual cash bonus for
the calendar year in which the Date of Termination occurs.
1.04    "Cause" shall mean the occurrence or existence of any of the following
with respect to the Executive:
(a)    the Executive's conviction by, or entry of a plea of guilty or nolo
contendere in, a court of competent and final jurisdiction for any crime
involving moral turpitude or any felony punishable by imprisonment in the
jurisdiction involved;
(b)    whether prior to or subsequent to the date hereof, the Executive's
willfully engaging in dishonest or fraudulent actions or omissions which results
directly or indirectly in any demonstrable material financial or economic harm
to the Company or its affiliates;
(c)    the Executive's willful breach or willful and habitual neglect of his or
her material duties, and such breach or neglect remains uncured for a period of
thirty (30) days after written notice from the Company;
(d)    the repeated non-prescription use of any controlled substance which in
the Board's reasonable determination renders the Executive unfit to serve in his
or her capacity as an officer or employee of the Company or its affiliates; or
(e)    the Executive's intentional or reckless destruction of substantial
property or assets of the Company or its affiliates.
The Executive shall not be deemed to have been terminated for Cause unless and
until there shall have been delivered to the Executive a Notice of Termination
and a certified copy of a resolution of the Board adopted by the affirmative
vote of not less than a majority of the entire membership of the Board (other
than the Executive if he or she is a member of the Board at such time) at a
meeting called and held for that purpose and at which the Executive was given an
opportunity to be heard, finding that the Executive was guilty of conduct
constituting Cause based on reasonable evidence, specifying the particulars
thereof in detail.  For purposes hereof, no act or failure to act on the
Executive's part shall be considered "willful" unless done or omitted to be done
by him or her not in good faith and without reasonable belief that his or her
action or omission was in the best interest of the Company.
1.05    "Change in Control" shall mean the occurrence of any of the following:
(a)    any "person" (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) or group of persons acting in concert (other than the Company or
any subsidiary thereof or any employee benefit plan of the Company or any
subsidiary thereof, or any underwriter in connection with a firm commitment
public offering of the Company's capital stock) becomes the "beneficial owner"
(as such term is defined in Rule 13d-3 of the Exchange Act except that a person
shall also be deemed the beneficial owner of all securities which such person
has a right to acquire, whether or not such right is presently exercisable),
directly or indirectly, of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the Company's then outstanding
securities ordinarily having the right to vote in the election of directors
("voting stock");
(b)    during any period subsequent to the date of this Agreement, a majority of
the members of the Board shall not for any reason be the individuals who at the
beginning of such period constitute the Board or those persons who are nominated
as new directors by a majority of the current directors or their successors who
have been so nominated;
(c)    there shall be consummated any merger, consolidation (including a series
of mergers or consolidations), or any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company (meaning assets representing
fifty percent (50%) or more of the net tangible assets of the Company and its
subsidiaries, taken as a whole, or generating fifty percent (50%) or more of the
operating cash flow of the Company and its subsidiaries, taken as a whole, in
each case measured over the Company's last four full fiscal quarters), or any
other similar business combination or transaction, but excluding any business
combination or transaction which would result in the holders of the Company's
voting stock outstanding immediately prior thereto continuing to hold (either by
ownership of such voting stock or by such voting stock being converted into
voting stock of the surviving entity) more than fifty percent (50%) of the
combined voting power of the voting stock of the Company (or such surviving
entity) outstanding immediately after giving effect to such business combination
or transaction;
(d)    the adoption of any plan or proposal for the liquidation or dissolution
of the Company; or

--------------------------------------------------------------------------------

(e)    the occurrence of any other event that would be required to be reported
in response to Item 6(e) of Schedule 14A of Regulation 14A of the Exchange Act
as in effect on the date hereof.
For the avoidance of doubt, the acquisition of additional interests in the
Company or assets of the Company by MP CA Homes LLC or any affiliate thereof
shall not be deemed to result in a Change in Control.
1.06    "Code" shall mean the Internal Revenue Code of 1986, as amended.
1.07    "Company" shall mean CalAtlantic Group, Inc., a Delaware corporation,
and, as permitted by Section 9.04, its successors and assigns.
1.08    "Date of Termination" shall mean the earliest to occur of the following
events: (a) if the Executive's employment is terminated by his death, the date
of the Executive's  death, (b) if the Executive's employment is terminated due
to a Disability, thirty (30) days after the Notice of Termination is given
(provided that the Executive shall not have returned to the performance of his
or her duties on a full-time basis during such period), (c) if the Executive's
employment is terminated pursuant to a termination for Cause, the date specified
in the Notice of Termination, and (d) if the Executive's employment is
terminated for any other reason, fifteen (15) days after delivery of the Notice
of Termination unless otherwise agreed by the Executive and the Company.
1.09    "Disability" shall mean if, as a result of the Executive's injury,
illness or other physical or mental impairment, the Executive shall have been
unable to perform his or her material duties with the Employer on a full-time
basis for four (4) months of any consecutive six (6) month period due to a
condition that is reasonably expected to last at least twelve (12) months.  Any
determination of Disability shall be made by the Company in good faith.
1.10    "Effective Date" shall mean the date hereof.
1.11    "Employer" shall mean the Company or its subsidiary employing Executive,
provided however, that nothing contained herein shall prohibit the Company or
another of its subsidiaries from fulfilling any obligation of the employing
entity to the Executive hereunder and for purposes of this Agreement any such
action will be deemed the act of the Employer, and provided further that for
purposes of calculating tenure with Employer, time employed by the Company or
any of its subsidiaries shall be considered tenure with the Employer.
1.12    "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.
1.13    "Good Reason" shall mean the occurrence of any of the following without
the Executive's express written consent following a Change in Control:
(a)            (i)    the assignment to the Executive of any duties materially
and adversely inconsistent with the Executive's positions, duties,
responsibilities and status;
(ii)    a material adverse alteration in the nature of the Executive's reporting
responsibilities, titles, or offices with Employer, or
(iii)    any removal of the Executive from, or any failure to reelect the
Executive to, any positions held by the Executive immediately prior to the
Change in Control, except in connection with a termination of the employment of
the Executive for Cause, Disability, or as a result of the Executive's death or
by the Executive other than for Good Reason;
(b)    a reduction by the Employer in the Executive's base salary;
(c)    a (i) reduction in the Executive's target annual cash bonus opportunity
or equity incentive opportunity (provided, however, that if either the target
annual cash bonus opportunity or equity incentive opportunity is reduced but the
aggregate of such opportunities is not reduced, this subparagraph (c)(i) shall
not apply), or (ii) material reduction in the aggregate value of the employee
benefits made available to the Executive;
(d)    any material breach by the Company of any provision of this Agreement or
any other material agreement between the Company and the Executive; or
(e)    the requirement by the Employer that the Executive's principal place of
employment be relocated more than thirty-five (35) miles from his or her place
of employment prior to the Change in Control, or that the Executive must travel
on the Employer's business to an extent materially greater than the Executive's
customary business travel obligations prior to the Change in Control.
Notwithstanding the foregoing, (i) across-the-board reductions in total
compensation of all full-time Company employees by no more than 15% that apply
to the Executive on the same basis as to all other such employees shall not
result in Good Reason under paragraph (b) or (c) hereof, and  (ii) the Executive
will not be deemed to have "Good Reason" to terminate the Executive's employment
hereunder unless (x) the Executive provides the Board with a written notice
detailing the specific circumstances alleged to constitute Good Reason within
thirty (30) days after the first occurrence of such circumstances, (y) the
Company is given a period of thirty (30) days following receipt of such written
notice to cure the applicable Good Reason condition, if susceptible to cure, and
(z) the Executive actually terminates employment within ninety (90) days
following the expiration of the Company's thirty (30)-day cure period.  If the
Executive does not so terminate, any claim of such circumstances of "Good
Reason" shall be deemed irrevocably waived by the Executive.
In addition, it shall not constitute Good Reason solely because the Company
places the Executive on "garden leave" for a period of up to thirty (30) days
(i) during the period described in (y) of the immediately-preceding paragraph
during which time the Company determines whether the grounds for such Good
Reason resignation exist or (ii) while the Company determines whether it has
"Cause" to terminate the Executive's employment; provided that, during such
period, the Company shall continue to provide the Executive the base salary,
employee benefits and other compensation that would otherwise be payable to the
Executive during such period as an active employee.
1.14    "Notice of Termination" shall mean a written notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive's employment under the provision so
indicated.
1.15    "Pro Rata Bonus" shall mean the product of (a) the greater of (i) the
Executive's target annual cash bonus for the calendar year preceding the
calendar year in which the Change in Control occurred or (ii) the Executive's
target annual cash bonus for the calendar year in which the Date of Termination
occurs, and (b) a fraction, (x) the numerator of which is the number of days up
to and including the Date of Termination in the calendar year in which the Date
of Termination occurs, and (y) the denominator of which is 365.
1.16    "Termination of Employment" shall mean the time when the
employee-employer relationship between the Executive and the Employer is
terminated for any reason, voluntarily or involuntarily, with or without Cause,
including, without limitation, a termination by reason of resignation, discharge
(with or without Cause), Disability, death or retirement, but excluding
terminations where there is a simultaneous re-employment by the Company or a
subsidiary of the Company; provided that such event constitutes a "separation
from service" within the meaning of Section 409A of the Code.
2.    Term.  This Agreement shall terminate, except to the extent that any
obligation of the Company hereunder remains unpaid as of such time, upon the
second anniversary of the Effective Date.  Notwithstanding the foregoing, on
each anniversary of the Effective Date, the term of this Agreement automatically
shall be extended for one additional year, unless not less than thirty (30) days
prior to such anniversary the Company notifies the Executive in writing that it
does not wish to extend the term of this Agreement; provided, however, that no
such notice of non-extension may be given during the two-year period following
the consummation of a Change in Control.

--------------------------------------------------------------------------------

3.    Termination of Employment of Executive.
3.01    Termination by Company without Cause Outside Change in Control Context. 
If the Employer terminates the Executive's employment without Cause (other than
due to death or Disability) before a Change in Control or more than two (2)
years after a Change in Control (provided, that if the Termination of Employment
occurs prior to a Change in Control but after a definitive agreement that, if
consummated, would effect a Change in Control is entered into and at the request
of the acquiror, Section 3.02 shall apply), the Company shall provide the
Executive the following benefits, subject to Section 3.05:
(a)    The Company shall pay the Executive a lump sum cash payment on the 30th
day following the Date of Termination an amount equal to one and one-half times
the Executive's Annual Compensation Amount.
(b)    The Company shall pay the Executive an amount equal to the product of (i)
the annual cash bonus the Executive would have been paid for the calendar year
in which the Date of Termination occurs had the Executive remained employed
through the date of payment (and based on actual Company performance over the
entire calendar year), and (ii) a fraction, the numerator of which is the number
of days in such calendar year from January 1 through the Date of Termination,
and the denominator of which is 365, with such amount to paid at the same time
annual bonuses for such calendar year are paid to executives generally, and in
all events no later than March 15 of the calendar year following the calendar
year in which the Date of Termination occurs.
 (c)    If the Executive elects COBRA continuation coverage, the Company shall
pay the entire premiums for such coverage for the Executive and the Executive's
qualified dependents until the earlier of (i) when such coverage is no longer
legally required under COBRA or (ii) 18 months following the Date of Termination
(provided, however, that if the Company's payment of the cost of such coverage
would result in an excise tax on the Company pursuant to the Patient Protection
and Affordable Care Act or other penalty to the Company, the Company shall
instead pay the amount of such premiums to the Executive in cash on a monthly
basis).
(d)    The Company shall pay directly to an outplacement service provider
selected by the Executive or reimburse the Executive for the cost of
outplacement services, in each case, for up to a period of one year following
the Date of Termination and in an amount not to exceed $50,000.
(e)    Any equity awards shall be treated as specified in the applicable plan
and award agreement.
3.02    Termination by Company without Cause or Resignation by Executive for
Good Reason in Change in Control Context.  If the Employer terminates the
Executive's employment without Cause (other than due to death or Disability) or
the Executive resigns for Good Reason, in either case within two (2) years
following a Change in Control, or the Termination of Employment without Cause
occurs prior to a Change in Control, but after a definitive agreement that, if
consummated, would effect a Change in Control is entered into and at the request
of the acquiror, the Company shall provide the Executive the following benefits,
subject to Section 3.05:
(a)    The Company shall pay the Executive a lump sum cash payment on the 30th
day following the Date of Termination in an amount equal to the sum of (A) two
times the Executive's Annual Compensation Amount, and (B) a Pro Rata Bonus.
(b)    For a period of two year(s) following the Date of Termination, the
Company shall provide the Executive and the Executive's qualified beneficiaries,
at the Company's sole cost, the same medical, dental and vision benefits
provided to its active executive officers (provided, however, that if the
Company's provisions of such coverage would result in an excise tax on the
Company pursuant to the Patient Protection and Affordable Care Act or other
penalty to the Company, the Company shall instead pay an amount equal to the
cost to the Company of providing such coverage to the Executive in cash on a
monthly basis over such two-year period).  Such coverage shall not be deemed to
constitute "alternative coverage" for purposes of COBRA.
(c)    All of Executive's equity awards outstanding immediately prior to the
Date of Termination shall fully vest and, to the extent relevant, become
exercisable.  Each stock option and stock appreciation right held by the
Executive shall remain exercisable for the shorter of one (1) year following the
Date of Termination or the maximum term of such option or stock appreciation
right.
(d)    The Company shall pay directly to an outplacement service provider
selected by the Executive or reimburse the Executive for the cost of
outplacement services, in each case, for up to a period of one year following
the Date of Termination and in an amount not to exceed $50,000.
3.03    Termination Due to Death or Disability.  If the Executive's employment
terminates due to death or Disability:
(a)    The Executive (or, as applicable, the Executive's estate) shall be paid
an amount equal to the product of (i) the annual cash bonus the Executive would
have been paid for the calendar year in which the Date of Termination occurs had
the Executive remained employed through the date of payment (and based on actual
Company performance over the entire calendar year), and (ii) a fraction, the
numerator of which is the number of days in such calendar year from January 1
through the Date of Termination, and the denominator of which is 365.  Such
amount shall be paid to the Executive (or, as applicable, the Executive's
estate) at the same time annual bonuses for such calendar year are paid to
executives generally, and in all events no later than March 15 of the calendar
year following the calendar year in which the Date of Termination occurs.
(b)    Any equity awards shall be treated as specified in the applicable plan
and award agreement.
3.04    Accrued Benefits.  Upon the Executive's Termination of Employment for
any reason, in addition to any amounts that may be payable pursuant to Section
3.01, 3.02 or 3.03, the Executive shall receive from the Company payments for
(i) any and all earned and unpaid portion of the Executive's then effective base
salary (on or before the first regular payroll date following the Date of
Termination); (ii) accrued but unused vacation/paid time-off; (iii) any and all
unreimbursed business expenses (in accordance with the Company's reimbursement
policy); and (iv) any other benefits the Executive is entitled to receive as of
the Date of Termination under the employee benefit plans of the Company.  Such
payments shall be made no later than March 15 of the calendar year following the
calendar year in which the Date of Termination occurs (or such earlier date as
required by applicable law and, with respect to (iv), at the time specified in
the applicable employee benefit plan).
3.05    Release of Claims; Executive Covenants.  The payment and provision of
the payments and benefits under Sections 3.01, 3.02 and 3.03 is conditioned upon
and subject to the Executive's (or, as applicable, the Executive's estate's)
execution of the Company's standard form of Release of Claims (the "Release of
Claims") within twenty-one (21) days following the Date of Termination and the
Executive (or, as applicable, the Executive's estate) not revoking such Release
of Claims prior to the date such Release of Claims becomes irrevocable.  The
payments and benefits described in Section 3.04 are not subject to a Release of
Claims. In addition to the Release of Claims, the payment and provision of the
payments and benefits under Sections 3.01 and 3.02 (but not Sections 3.03 and
3.04) is conditioned upon and subject to the Executive's compliance with the
following covenants:
(a)    Non-Disparagement of Company. The Executive shall not disparage the
Company, its officers, directors, employees, agents, subsidiaries, or
affiliates, or publish, republish, comment upon, or otherwise disseminate any
comments suggesting or otherwise accusing the Company or its agents or employees
of any act of discrimination or misconduct.  Nothing in this provision shall be
construed to prevent the Executive from giving truthful testimony pursuant to a
valid subpoena or other legal process or from participating in any charges or
claims filed with governmental agencies as set forth in the Release of Claims.
(b)    Confidentiality. The Executive acknowledges that in the course of the
Executive's employment, certain confidential information has been disclosed to
the Executive in confidence including, without limitation, factual and strategic
information specifically related to the Company and its affiliates, customers
and vendors ("Confidential Company Information"). Except when disclosure is
authorized by the Company in writing or legally mandated, the Executive agrees
to keep such Confidential Company Information confidential, not to make use of
such information on the Executive's own behalf or for any other purpose. 
Notwithstanding the forgoing, in accordance with the Defend Trade Secrets Act of
2016, the Executive will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that (i)
is made (x) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney; and (y) solely for the purpose
of reporting or investigating a suspected violation of law; or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.  For the avoidance of doubt, nothing in this
Agreement prohibits the Executive from voluntarily communicating, without notice
to or approval by the Company, with any federal government agency about a
potential violation of a federal law or regulation.

--------------------------------------------------------------------------------

(c)    Non-Solicitation. Without the prior written consent of the Company, for a
period of two (2) years following the Date of Termination, the Executive shall
not, directly or indirectly, entice or solicit or seek to induce or influence
any individual who is an employee or consultant of the Company or any of its
affiliates to leave their employment or engagement with the Company or any of
its affiliates.
 (d)    Corporate Opportunities.  Without the prior written consent of the
Company, for a period of two (2) years following the termination of the
Executive's employment, the Executive will not use Confidential Company
Information to solicit, accept or participate in any business opportunities or
transactions made known to the Executive in the Executvie's capacity as an
employee of, or as a result of the Executvie's employment by, the Company.
(e)    Equitable Relief. The Executive agrees that the Executive's violation, or
threatened violation, of subsections (a)-(d) above would cause irreparable
damage to the Company and its affiliates, and as such, that the Company shall be
entitled to seek an injunction prohibiting the Executive from any such violation
or threatened violation.
3.06    Notice of Termination.  Any termination of the Executive's employment by
the Employer or by the Executive (other than termination based on the
Executive's death) shall be communicated by the terminating party in a Notice of
Termination to the other party hereto.
3.07    Limitation on Certain Payments.
(a)    In the event the Company reasonably determines, based upon the advice of
the independent public accountants for the Company, that part or all of the
consideration, compensation or benefits to be paid to the Executive under this
Agreement constitute "parachute payments" under Section 280G(b)(2) of the Code,
then, if the aggregate present value of such parachute payments, singularly or
together with the aggregate present value of any consideration, compensation or
benefits to be paid to the Executive under any other plan, arrangement or
agreement which constitute "parachute payments" (collectively, the "Parachute
Amount") exceeds 2.99 times the Executive's "base amount", as defined in Section
280G(b)(3) of the Code (the "Executive Base Amount"), the amounts constituting
"parachute payments" which would otherwise be payable to or for the benefit of
the Executive shall be reduced to the extent necessary so that the Parachute
Amount is equal to 2.99 times the Executive Base Amount (the "Reduced Amount");
provided that such amounts shall not be so reduced if the Executive determines,
based upon the advice of an independent nationally recognized public accounting
firm (which may, but need not be the independent public accountants of the
Company), that (x) the aggregate present value of the consideration,
compensation and benefits is at least one hundred ten percent (110%) of 2.99
times the Executive Base Amount, and (y) without such reduction the Executive
would be entitled to receive and retain, on a net after-tax basis (including,
without limitation, any excise taxes payable under Section 4999 of the Code), an
amount which is greater than the amount, on a net after-tax basis, that the
Executive would be entitled to retain upon the Executive's receipt of the
Reduced Amount.
(b)    If the determination made pursuant to Section 3.07(a) results in a
reduction of the payments that would otherwise be paid to the Executive except
for the application of Section 3.07(a), the amounts payable or benefits to be
provided to the Executive shall be reduced such that the reduction of
compensation to be provided to the Executive is minimized.  In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code, and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis (but not below zero).
(c)    As a result of the uncertainty in the application of Section 280G of the
Code at the time of a determination hereunder, it is possible that payments will
be made by the Company which should not have been made under Section 3.07(a)
("Overpayment") or that additional payments which are not made by the Company
pursuant to Section 3.07(a) should have been made ("Underpayment").  In the
event that there is a final determination by the Internal Revenue Service, or a
final determination by a court of competent jurisdiction, that an Overpayment
has been made, any such Overpayment shall be repaid by the Executive to the
Company together with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code.  In the event that there is a final
determination by the Internal Revenue Service, a final determination by a court
of competent jurisdiction or a change in the provisions of the Code or
regulations pursuant to which an Underpayment arises under this Agreement, any
such Underpayment shall be promptly (and in all events no later than December 31
of the calendar year following the calendar year in which the applicable tax is
remitted) paid by the Company to or for the benefit of the Executive, together
with interest at the applicable Federal rate provided for in Section 7872(f)(2)
of the Code.
4.    No Mitigation.  The Executive shall not be required to mitigate the amount
of any payments provided for by this Agreement by seeking employment or
otherwise, nor shall the amount of any cash payments or benefit provided under
this Agreement be reduced by any compensation or benefit earned by the Executive
after his Date of Termination (except as provided with respect to COBRA coverage
in Section 3.01(c) above).  Notwithstanding the foregoing, if the Executive is
entitled, by operation of any applicable law, to unemployment compensation
benefits or benefits under the Worker Adjustment and Retraining Act of 1988
(known as the "WARN" Act) in connection with the termination of his or her
employment in addition to those required to be paid to him or her under this
Agreement, then to the extent permitted by applicable statutory law governing
severance payments or notice of termination of employment, the Company shall be
entitled to offset the amounts payable hereunder by the amounts of any such
statutorily mandated payments.
5.    Limitation on Rights.
5.01    No Employment Contract.  This Agreement, including the recitals hereto,
shall not be deemed to create a contract of employment between the Employer and
the Executive and shall create no right in the Executive to continue in the
Employer's employment for any specific period of time, or to create any other
rights in the Executive or obligations on the part of the Company or its
subsidiaries, except as expressly set forth herein. Except as expressly set
forth herein, this Agreement shall not restrict the right of the Employer to
terminate the Executive's employment at any time for any reason or no reason, or
restrict the right of the Executive to terminate his or her employment.
5.02    No Other Exclusions.  Except as provided in Section 9.02(b), this
Agreement shall not be construed to exclude the Executive from participation in
any other compensation or benefit programs in which he or she is specifically
eligible to participate either prior to or following the execution of this
Agreement, or any such programs that generally are available to other executive
personnel of the Company, nor shall it affect the kind and amount of other
compensation to which the Executive is entitled; provided, however, that if
amounts are payable pursuant to Section 3.01 or 3.02 hereof, such amounts are in
lieu of any amounts payable under any severance plan or policy.
6.    Legal Fees and Expenses.  If any dispute arises between the parties with
respect to the interpretation or performance of this Agreement, the prevailing
party in any arbitration or proceeding shall be entitled to recover from the
other party its reasonable attorneys' fees, arbitration or court costs and other
expenses incurred in connection with any such proceeding.  Amounts, if any, paid
to the Executive under this Section 6 shall be in addition to all other amounts
due to the Executive pursuant to this Agreement.
7.    Non-Alienation of Benefits.  Except in so far as this provision may be
contrary to applicable law, no sale, transfer, alienation, assignment, pledge,
collateralization or attachment of any benefits under this Agreement shall be
valid or recognized by the Company.
8.    Executive Acknowledgment.  The Executive acknowledges that he or she has
consulted with or has had the opportunity to consult with independent counsel of
his or her choice concerning this Agreement, that he or she has read and
understands this Agreement and is fully aware of its legal effect.
9.   Miscellaneous.
9.01   Duties on Termination.  Upon Termination of Employment of Executive for
any reason, the Executive or his or her personal representative shall deliver
promptly to the Company all equipment, notebooks, documents, memoranda, reports,
files, books, keys, correspondence, lists or other written or graphic records,
and the like, relating to the business of the Company or its subsidiaries, and
all other property of the Company or its subsidiaries, which are then in the
Executive's possession or his or her personal representative or under his or her
control.

--------------------------------------------------------------------------------

9.02    Entire Agreement.
(a)    This Agreement constitutes the entire understanding and sole and entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior and contemporaneous agreements (including, without
limitation, any Severance and/or Change in Control Agreement previously in
effect), negotiations and discussions between the parties hereto and/or their
respective counsel and representatives with respect to the subject matter
covered hereby.
(b)    The severance payments to be made to the Executive hereunder are paid in
lieu of any other salary or bonus payments from the Company or its affiliates to
which Executive might otherwise be entitled upon Termination of Employment
(irrespective of any term to the contrary contained in any other written or oral
agreement, or under any plan, arrangement, or policy of the Company or any of
its affiliates).
9.03    Amendments.  This Agreement may be changed, amended or modified only by
a written instrument executed by both of the parties hereto.
9.04    Assignment and Binding Effect.
(a)    Neither this Agreement nor the rights or obligations hereunder shall be
assignable by the Executive or the Company except that this Agreement shall be
assignable to, binding upon and inure to the benefit of any successor of the
Company, and any successor shall be deemed substituted for the Company upon the
terms and subject to the conditions hereof'.
(b)    The Company will require any successor (whether by purchase of assets,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform all of the
obligations of the Company under this Agreement (including the obligation to
cause any subsequent successor to also assume the obligations of this Agreement)
unless such assumption occurs by operation of law.  Nothing in this Section 9.04
is intended, however, to require that a person or group referred to in
Section 1.05(a) as being the beneficial owner of shares of stock of the Company
assume the obligations under this Agreement as a result of such stock ownership.
9.05    No Waiver.  No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed or be construed as a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.
9.06    Rules of Construction.
(a)    This Agreement has been negotiated and executed in, and shall be governed
by and construed in accordance with the laws of, the State of California. 
Captions contained in this Agreement are for convenience of reference only and
shall not be considered or referred to in resolving questions of interpretation
with respect to this Agreement.
(b)    If any provision of this Agreement is held by a court to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of any party hereto under this Agreement will not be materially and
adversely affected thereby, (i) such provision will be fully severable, (ii)
this Agreement will be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part hereof, (iii) the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance herefrom and (iv) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible.
9.07    Notices.  Any notice required or permitted by this Agreement shall be in
writing, delivered by hand, or sent by registered or certified mail, return
receipt requested, or by recognized courier service (regularly providing proof
of delivery), addressed to the Board and the Company, at the Company's then
principal office, or to the Executive at the address set forth under the
Executive's signature below, as the case may be, or to such other address or
addresses as any party hereto may from time to time specify in writing and
deliver to the other party.  Notices shall be deemed given when received.
9.08    Tax Withholding.  All payments made pursuant to this Agreement are
subject to all applicable tax withholdings.
9.09    Section 409A.  The parties intend that any compensation, benefits and
other amounts payable or provided to the Executive under this Agreement be paid
or provided in compliance with Section 409A of the Internal Revenue Code and all
regulations, guidance, and other interpretative authority issued thereunder
(collectively, "Section 409A") such that there will be no adverse tax
consequences, interest, or penalties for the Executive under Section 409A as a
result of the payments and benefits so paid or provided to him.  The parties
agree to modify this Agreement, or the timing (but not the amount) of the
payment hereunder of severance or other compensation, or both, to the extent
necessary to comply with and to the extent permissible under Section 409A.  In
addition, notwithstanding anything to the contrary contained in any other
provision of this Agreement, the payments and benefits to be provided the
Executive under this Agreement shall be subject to the provisions set forth
below.
(a)    In the case of any amounts that are payable to the Executive under this
Agreement, or under any other "nonqualified deferred compensation plan" (within
the meaning of Section 409A) maintained by the Company in the form of 
installment payments, (i) the Executive's right to receive such payments shall
be treated as a right to receive a series of separate payments under Treas. Reg.
§1.409A-2(b)(2)(iii), and (ii) to the extent any such plan does not already so
provide, it is hereby amended as of the date hereof to so provide, with respect
to amounts payable to the Executive thereunder.
(b)    If the Executive is a "specified employee" within the meaning of Section
409A at the time of the Executive's "separation from service" within the meaning
of  Section 409A, then any payment otherwise required to be made to him or her
under this Agreement on account of the Executive's separation from service, to
the extent such payment (after taking in to account all exclusions applicable to
such payment under Section 409A) is properly treated as deferred compensation
subject to (and not exempt from) Section 409A, shall not be made until the first
business day after (i) the expiration of six months from the date of the
Executive's separation from service, or (ii) if earlier, the date of the
Executive's death (the "Delayed Payment Date").  On the Delayed Payment Date,
there shall be paid to the Executive or, if the Executive has died, to the
Executive's estate, in a single cash lump sum, an amount equal to aggregate
amount of the payments delayed pursuant to the preceding sentence.
(c)    To the extent that the reimbursement of any expenses or the provision of
any in-kind benefits pursuant to this Agreement is subject to Section 409A, (i)
the amount of such expenses eligible for reimbursement, or in-kind benefits to
be provided hereunder during any one calendar year shall not affect the amount
of such expenses eligible for reimbursement or in-kind benefits to be provided
hereunder in any other calendar year; provided, however, that the foregoing
shall not apply to any limit on the amount of any expenses incurred by the
Executive that may be reimbursed or paid under the terms of the Company's
medical plan, if such limit is imposed on all similarly situated participants in
such plan; (ii) all such expenses eligible for reimbursement hereunder shall be
paid to the Executive as soon as administratively practicable after any
documentation required for reimbursement for such expenses has been submitted,
but in any event by no later than December 31 of the calendar year following the
calendar year in which such expenses were incurred; and (iii) the Executive's
right to receive any such reimbursements or in-kind benefits shall not be
subject to liquidation or exchange for any other benefit.


IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

CALATLANTIC GROUP, INC   EXECUTIVE                  By:
 
     
Name:  Larry T. Nicholson
Title:    President and Chief Executive Officer
 
   Name:        [EXECUTIVE]        

 
 
 
 

--------------------------------------------------------------------------------

 
 
 